Title: To Alexander Hamilton from Adam Hoops, 12 May 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            Fort Jay 12 May 1799
          
          Last evening was lodged in the Guard house of this Garrison John Doyle a Soldier in the Corps of Artillerists and Engineers—He is sent from Rhode Island by Major Toussard in charge of Sergeant Peter La barres. It appears that he is a deserter from Fort Mifflin—was Tried at Newport & sentenced to Receive one hundred lashes, which he has Received; and it was the opinion of the Court that he should be sent back to Fort Mifflin. Major Toussard Requests in his letter to me that I will take your orders on the subject and that Sergeant La bares may be sent back to Newport as soon as possible—Morse a soldier of Capt Stilles Company of the 2d Regt of Artts & Engrs who was punished by sentence of the General Court Martial of which Major Wilcox was President Remains still confined in this guard house—Kirk a deserter from West point is also here in Confinement Major Fleming of the Ordnance department in the service of which Kirk was employed is advised of Kirk’s being here—Four men Walton—Denman—Morehouse & McLean were confined some time since by Lieut Dayton for Stealing Rum at New York and bringing it to Fort Jay. The practice of bringing Rum into the garrison is a very pernicious one and has been strictly prohibited—yet I fear it has too much prevailed Capt McClellen arrived yesterday in New York with him and the two officers (Lts Dayton and Livingston) here a Garrison Court Martial might be Composed. Hunt made an attempt to Escape—the other night but was discovered & prevented.
          I am Sir with great Respect Your Mo Ob Sert
          
            A Hoops, Mt
          
          General Hamilton New York
        